Citation Nr: 1138871	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  11-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bladder cancer to include as secondary to exposure to ionizing radiation. 

2.  Entitlement to service connection for pancreatic cancer, to include as secondary to exposure to ionizing radiation.  

3.  Entitlement to service connection for skin cancer, to include as secondary to exposure to ionizing radiation.  

4.  Entitlement to service connection for myeloproliferative disorder, to include as secondary to exposure to ionizing radiation. 

5.  Entitlement to service connection for ulcerative colitis to include as secondary to pancreatic cancer.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1944 to September 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2011, the Veteran appeared before the undersigned and gave testimony in support of his claim.  A complete transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board notes that the Veteran's service records are fire-related and are incomplete.  

In general, service connection for a condition, which is claimed to be attributable to ionizing radiation exposure during service, may be established in one of three different ways.  First, it may be presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed Veterans.  Second, it may be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed entity is a radiogenic disease.  Third, even if it is not a listed disease under 3.309 or a radiogenic disease under 3.311, direct service connection can be established by showing that the disease was incurred during or aggravated by service, including presumptive service connection for chronic disease.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998

Here the Veteran claims that he was exposed to ionizing radiation when he was in Hiroshima taking photographs after the attack in 1945.  He has submitted copies of photographs which he contends he took while being assigned there.  Specifically, he contends that he was in Japan as part of the occupational forces and his duties were to take photographs and documenting the results of the atomic bomb in Hiroshima.  He states that he was there for four days and that the official photographs were then turned in to the appropriate agency of the Army.  He indicated in his September 2009 Radiation Risk Activity Information Sheet that this assignment could be verified by an officer who had assigned him to lead the combat photo unit in the summer of 1945.  He provided the name and the email address of this party.  

In a January 2010 letter, the Defense Threat Reduction Agency (DTRA) stated that the Veteran indicates that he was exposed to radiation during an aerial photography mission over Hiroshima and environs in August 1945.  The DTRA determined that the Army Air Corps did not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan.  The DTRA stated that if the Veteran flew over Hiroshima during March or May 1946, his calculated dose would be less than 0.001 rem.  The letter also refers to service personnel records that are not in the claims file.  

In a letter dated in February 2010, the Veteran reported that the DTRA report must have been for another person.  The Board notes that the Veteran has never claimed that he took aerial photos while in Japan.  He also stated that the RO never contacted the officer that he identified as being the party who issued his orders regarding his assignment in Hiroshima.  

As noted, the Veteran is seeking service connection for bladder cancer, pancreatic cancer, skin cancer, and for myeloproliferative disorder, all to include as secondary to ionizing radiation.  Here the Veteran has been diagnosed with presumptive diseases under 38 U.S.C. § 1112(c)/38 C.F.R. § 3.309(d); that is, he has diagnoses of cancer of the pancreas, cancer of the urinary tract (includes kidneys, renal pelves, ureters, urinary bladder and urethra), and cancer of the bone.  He has also been diagnosed with a radiogenic disease, skin cancer under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv)  What the evidence must additionally show is that he was involved in a "radiation-risk" activity as defined in 38 C.F.R. § 3.309(d)(3)(ii).  The term "radiation-risk" activity for purposes of 38 C.F.R. § 3.309 includes participation in the occupation of Hiroshima or Nagasaki between August 6, 1945, and July 1, 1946.  Occupation of Hiroshima or Nagasaki by United States Forces under 38 C.F.R. § 3.309(d)(3)(vi) means official military duties, within 10 miles of the city limits.  

In determining whether the Veteran participated in radiation-risk activities, VA has the duty to gather all relevant evidence from various sources of information.  Earle v. Brown, 6 Vet. App. 558 (1994).  The Defense Threat Reduction Agency (DTRA) is the primary source to confirm participation in the following radiation-risk activities.  In Earle v. Brown, 6 Vet. App. 558 (1994), the Court held that VA could not rely solely upon Defense Nuclear Agency's (DNA) (now DTRA) certification that there was no evidence that the Veteran had participated in a radiation-risk activity.  Rather, the Court said, all relevant evidence of record must be considered and addressed.  The Court went on to state that VA's duty to assist includes pursuing other possible sources of evidence, and that the record did not show the extent to which DNA pursued any other records.  The Court found that additional relevant records may include letters from family, friends and fellow service members.  

Here, the response from DTRA was in error, as the record shows that the Veteran did not claim to have flown over Hiroshima.  Additionally the records referred to in the report are not of record in the Veteran's file.  As the evidence regarding the Veteran's exposure to ionizing radiation is inaccurate, a remand is warranted.  Thus the RO must make efforts to have another search made regarding verification of the Veteran's exposure to ionizing radiation to include an attempt to contact the party he identified as the officer who issued his orders. 

The issue regarding entitlement to service connection for ulcerative colitis to include as secondary to pancreatic cancer will be deferred pending completion of the development requested below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the appellant to inform him of his right to submit supporting documentation of his presence in Hiroshima in August 1945 for four days to include buddy statements and/or any other documentation.   The appellant is also notified of his right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office, to include any further supporting documentation.   

2.  The RO should ensure that all likely sources that may contain information of the Veteran's claimed exposure to radiation have been contacted.  This must include another request directly to the DTRA for dose information for a finding based on the correct information provided by the Veteran and should include a request to the service department for any additional information regarding service records.  Further the RO should attempt to contact the individual identified by the Veteran as having issued his orders in 1945 for his assignment in Hiroshima.  

3.  If it is determined that the Veteran was exposed to ionizing radiation, as claimed, or that his presence or absence cannot be established, the issues should be further developed under 38 U.S.C. § 1112(c), 38 C.F.R. § 3.309(d), and under 38 C.F.R. § 3.311, as provided under § 3.311(b).  All actions taken to confirm the Veteran's exposure to ionizing radiation should be carefully documented in the claims folder. 

The RO should also consider, when appropriate, the provisions of 38 U.S.C. §§ 1110, 1112, 1131 and 1133; 38 C.F.R. §§ 3.307, 3.309.  See, Combee v. Principi, 34 F.3d 1039, 1043 (1994); Hardin v. West, 11 Vet. App. 74 (1998).  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


